DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 6 have been amended as per the amendment filed 2/16/2021.
Currently Claims 1-10 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steve Catlin on 2/25/2021.

The application has been amended as follows: 

1.  (Currently Amended)  A display device comprising:
a first pixel circuit comprising a first transistor;
, directly adjacent to the first pixel circuit, comprising a second transistor; and
a driver circuit comprising a third transistor and a fourth transistor,
wherein a second layer comprising the first transistor and the second transistor is stacked over a first layer comprising the third transistor and the fourth transistor,
wherein the first pixel circuit and the second pixel circuit overlap the driver circuit,



wherein the third transistor and the second pixel circuit do not overlap each other, and
wherein the fourth transistor and the second pixel circuit overlap with each other.

2.  (Original)  The display device according to claim 1, wherein the first transistor, the second transistor, the third transistor, and the fourth transistor have the same polarity.

3.  (Original)  The display device according to claim 1, wherein each of the first pixel circuit and the second pixel circuit further comprises a light-emitting element.

4.  (Original)  The display device according to claim 1, wherein the driver circuit comprises a pulse output circuit comprising the third transistor and the fourth transistor.

5.  (Original)  An electronic device comprising the display device according to claim 1.

6.  (Currently Amended)  A display device comprising:
a first pixel circuit comprising a first transistor;
a second pixel circuit, directly adjacent to the first pixel circuit, comprising a second transistor; and
a driver circuit comprising a third transistor and a fourth transistor,
wherein a second layer comprising the first transistor and the second transistor is stacked over a first layer comprising the third transistor and the fourth transistor,
wherein the first pixel circuit and the second pixel circuit overlap the driver circuit,



wherein the third transistor and the second pixel circuit do not overlap each other,
wherein the fourth transistor and the second pixel circuit overlap with each other, and


7.  (Original)  The display device according to claim 6, wherein the first transistor, the second transistor, the third transistor, and the fourth transistor have the same polarity.

8.  (Original)  The display device according to claim 6, wherein each of the first pixel circuit and the second pixel circuit further comprises a light-emitting element.

9.  (Original)  The display device according to claim 6, wherein the driver circuit comprises a pulse output circuit comprising the third transistor and the fourth transistor.

10.  (Original)  An electronic device comprising the display device according to claim 6.

11.  (New)  The display device according to claim 1, wherein the third transistor comprises a first semiconductor layer,
wherein the fourth transistor comprises a second semiconductor layer, and
wherein an area of the first semiconductor layer is smaller than an area of the second semiconductor layer.

12.  (New)  The display device according to claim 6, wherein the third transistor comprises a first semiconductor layer,
wherein the fourth transistor comprises a second semiconductor layer, and
wherein an area of the first semiconductor layer is smaller than an area of the second semiconductor layer.

	End of Amendment.

Allowable Subject Matter

Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:



Kim et al., US Patent Publication 2017/0178586, teaches a gate driver disposed in the panel area that are disposed over by a plurality of pixels. However, Kim does not disclose a first pixel circuit comprising a first transistor; a second pixel circuit, directly adjacent to the first pixel circuit, comprising a second transistor; and a driver circuit comprising a third transistor and a fourth transistor, wherein a second layer comprising the first transistor and the second transistor is stacked over a first layer comprising the third transistor and the fourth transistor, wherein the first pixel circuit and the second pixel circuit overlap the driver circuit, wherein the third transistor and the second pixel circuit do not overlap each other, and
wherein the fourth transistor and the second pixel circuit overlap with each other.

Nishiyama et al., US Patent Publication 2017/0047032 teaches a gate driver disposed in the panel area that are disposed over by a plurality of pixels. However, Nishiyama does not disclose a first pixel circuit comprising a first transistor; a second pixel circuit, directly adjacent to the first pixel circuit, comprising a second transistor; and a driver circuit comprising a third transistor and a fourth transistor, wherein a second layer comprising the first transistor and the second transistor is stacked over a first layer comprising the third transistor and the fourth transistor, wherein the first pixel circuit and the second pixel circuit overlap the driver circuit, wherein the third transistor and the second pixel circuit .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699